UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 25, 2011 Arabian American Development Company (Exact name of registrant as specified in its charter) Delaware 1-33926 75-1256622 (State or jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas 77478 (Address of principal executive offices) (409) 385-8300 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changes Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers By email dated September 25, 2011, Mr. Mohammed Al Omair, advised the Registrant that he will be resigning his position as director of the Registrant and as a member of various committees of the Registrant’s Board due to time constraints and personal reasons, effective September 25, 2011. Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following person on behalf of the Company in the capacities indicated on September 26, 2011. Signature Title /s/ Nicholas N. Carter Chief Executive Officer Nicholas N. Carter and President
